Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 01/12/2022. 
Priority
This application, Pub. No. US 2017/0219574 A1, is a National Stage of International Patent Application No. PCT/JP2015/068758, filed 06/30/2015, Pub. No. WO2016/002742, which claims foreign priority to JP 2014-136355, filed July 1, 2014. 
Status of Claims
Claims 1, 3 and 7-14 are currently pending.  Claims 1-14 have been originally pending and subject to restriction/election requirement mailed 09/04/2018.  Claims 1, 3, 5 and 6 have been amended, and Claims 2 and 4 have been cancelled, as set forth in Applicant’s amendment entered 05/09/2019.  Claim 15 has been added, as set forth in Applicant’s amendment entered 01/10/2020.  Claim 1 has been amended, and Claims 5, 6 and 15 have been cancelled, as set forth in Applicant’s amendment filed 02/09/2021.  Claim 1 has been amended, as set forth in Applicant’s amendment entered 09/23/2021.  Claim 1 has been amended, as set forth in Applicant’s amendment filed 01/12/2022.  Claims 1, 3 and 7-14 are allowed.
Withdrawn Objections/Rejections
I.	The rejection of Claims 1, 3 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment of the claims and Declaration by Yasufumi Matsumura under 37 CFR § 1.132 filed 01/12/2022.
et al., “Synthesis of pH-Responsive Nanocomposite Microgels with Size-Controlled Gold Nanoparticles from Ion-Doped, Lightly Cross-Linked Poly(vinylpyridine),” Langmuir, 2010, vol. 26, No 2, pp. 1254–1259, in view of Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013, is withdrawn in view of Applicant’s amendment of the claims and Declaration by Yasufumi Matsumura under 37 CFR § 1.132 filed 01/12/2022.
III.	The provisional rejection of Claims 1, 3 and 7 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the allowed Claims 1, 9 and 13-21 of copending Application No. 15/743,277, Pub. No. US 2018/0209965 A1, published 07/26/2018, now US Patent 11,215,611, issued 01/04/2022, in view of Matsumura et al., US 2012/0329935, published 12/27/2012, is withdrawn in view of the Terminal Disclaimer filed and approved 02/07/2022.

Withdrawal of Election/Restriction Requirement
Claim 1 is allowable.  Claims 8, 9, 11, 13 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, IV, VI and VII, as set forth in the Office action mailed on 09/04/2018, is hereby withdrawn and Claims 8, 9, 11, 13 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 is directed to an allowable product.  Claims 10 and 12, drawn to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I, III and Group V, as set forth in the Office action mailed on 09/04/2018, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3 and 7-14 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 09/04/2018, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1, 3 and 7-14 are allowed and renumbered as Claims 1-10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3 and 7-14 are allowed because the prior art does not teach or fairly suggest the claimed resin-metal composite and its uses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641